Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the controller” in line 1 of claims 10 and 11 lacks proper antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8- 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baudouin US Patent No. 7,802,836 in view of Hao et al.CN105416014.
The Baudouin patent discloses two sun visors in figure 5 wherein one visor is in its closed position and the other driver’s side visor is in its open position.   The visor has guide rails 240, 241 on both sides of the housing.  A drive cable 252 is fastened to rollers 251, 254 and 255.  The visor is moved into position and withdrawn manually assisted by a retraction spring.  
The claimed invention is distinguishable from Baudouin by its recitation of a display unit and the visor also having an adjustable transmissivity portion thereof.     
Hao et al discloses (see English translation included herein) a vehicle sun visor having a display unit 6, a photo sensor 5 and a polychromatic portion 3 that surrounds the display 6. The polychromatic portion.  The polychromatic portion 3 color changes between darker and lighter shades in response to ambient brightness detected by the photo sensor.

(claim 1) a housing received in a roof panel (see figure 5, the housing having a storage recess therein; and
a sun visor assembly configured to be received in the housing and to be withdrawn toward a front glass of a vehicle (see 110 in figure 5),
wherein the sun visor assembly includes,
a display unit comprising a display region (, and a discoloration unit configured to enclose at least a portion of the display unit, a transmissivity of the discoloration unit being adjustable.

In regard to claim 2, a driving unit connected to one end of the sun visor assembly for supplying a driving force such that the sun visor assembly is withdrawn.

In regard to claim 8, Hao et al. discloses a controller (figure 2 is controller algorithm) located inside the housing for adjusting the transmissivity of the discoloration unit.

In regard to claim 9, Hao et al. discloses an automatic light sensor (4) for measuring an amount of light.

In regard to claim 10,  Hao et al. (see  English translation included herein as an attachment) discloses a controller for adjusting the transmissivity of the discoloration unit based on the amount of light received from the automatic light sensor.

In regard to claim 12,  Hao et al. discloses guide units 140, 141 at each side of the storage recess for guiding the sun visor.

Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baudouin US Patent No. 7,802,836 in view of Hao et al.CN105416014. as applied to claim 2 above, and further in view of Yamada US Patent No. 4,988,139.
The Baudouin sun visor in view of the Hao teaching meets the claim limitations as applied above  The Baudouin reference discloses a sun visor having a first portion 230 that is 
The claimed invention is distinguishable from Baudouin’s sun visor as modified by Hao  by its recitation of a first motor for linearly moving the sun visor and a second motor for turning in the sun visor.
The Yamada patent discloses a sun visor that is deployable and withdrawn via a motor driven gear 47 that cooperates with a rack 45 to deploy and withdraw sun visor 4  in response to commands from controller 48.
It is deemed to have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to employ a first motor for moving the assembly linearly and second motor for rotating the sun visor as taught by Yamada   Hao et al. for  Baudouin’ s sun visor to reduce glare and improve driver vision
In regard to claim 3, Baudouin in col. 2 lines 40-44 discloses alternatively employing a motor for withdrawing and deploying the blind; Yamada discloses a motor 46)  a first motor for linearly moving the sun visor assembly such that the sun visor assembly is switched to a withdrawn state; and
a second motor for turning the sun visor assembly such that the sun visor assembly is switched to a turned state,
wherein a controller is configured such that the sun visor assembly is switched to the withdrawn state and is then switched to the turned state (see controller  48 in Yamada).

.In regard to claim 4,it would have been an obvious at the time of the effective filing date of the invention to incorporate a cover with  Baudouin’ s sun visor as modified by Hao with a cover unit about the display unit as a matter of design choice.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

In regard to claim 7,  Yamada et al in figure 13 discloses the motor 46 fastened to one end of the sun visor assembly, is configured to be moved along a rack gear, 47 which is located inside the housing.


11 is rejected under 35 U.S.C. 103 as being unpatentable over Baudouin US Patent No. 7,802,836 in view of Hao et al.CN105416014 as applied to claim 2 above and further in view of Jones et al. US Patent  No. 10,625,580.
The claimed invention is distinguishable from Baudouin’s sun visor as modified by Hao  by its recitation of a portable device having a light sensor and transmitting the light received data wirelessly to the discoloration unit controller. 
The Jones et al patent in paragraph 25 discloses a vehicle window system having a transmitting light sensor information from a portable device to a controller for adjusting the transparency of a window.
 It is deemed to have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to employ a portable light sensor and transmitter as taught by Jones et al. with  Baudouin’s sun visor as modified by Hao so that the light in a particular spot within the vehicle is adjusted to suit a particular passenger’s desires.    

In regard to claim 11 the controller is configured to compare an amount of light received through a portable device located in the vehicle with the amount of light received from the automatic light sensor and then to adjust the transmissivity of the discoloration unit.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The listed prior art in the attached form 892 is cited for their method of deploying a sun visor.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612